NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                   No. 16-2437
                                  _____________

                         UNITED STATES OF AMERICA

                                          v.

                          RAUL OSVALDO ROSALES,
                            a/k/a Saulo Solorazano,
                             a/k/a Saulo Solorzano

                                Raul Osvaldo Rosales,
                                       Appellant
                                  _____________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                      District Court No. 2-15-cr-00085-002
                   District Judge: The Honorable Jan E. DuBois

                Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                March 23, 2017

       Before: SMITH, Chief Judge, JORDAN, and ROTH, Circuit Judges

                              (Filed: April 19, 2017)
                             _____________________

                                   OPINION
                             _____________________



 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
SMITH, Chief Judge.

      Raul Rosales appeals a District Court order denying a motion to suppress

evidence. For the following reasons, we will affirm.

                                         I.

      The following facts, taken from the District Court’s memorandum opinion

resolving the motion to suppress evidence, are not in dispute. On February 3,

2015, pilot Warren Nichols departed Los Angeles, California, in a small airplane.

The plane made a series of stops. Raul Rosales accompanied Nichols as the sole

passenger starting in at least Albuquerque, New Mexico. The next morning at 2:00

a.m., the two men landed at Wings Air Field, a small, rural airport outside

Philadelphia, Pennsylvania.

      While in the air, the flight was monitored by the Air and Marine Operations

Center (AMOC), a division of the Department of Homeland Security.1 AMOC

began monitoring Nichols’s plane because it was leaving Los Angeles, a common

“source city” for drugs, and heading towards Philadelphia, a common “destination

city” for drugs. AMOC observed that the plane followed an unusual flight path,


1
 According to the DHS website, AMOC was established “to counter the airborne
drug smuggling threat” and “investigates more than 25,000 domestic and foreign
flights per month to separate legal air traffic from potential violators and
terrorists.” See Air and Marine Operations Center, U.S. Customs & Border
Protection, www.cbp.gov/border-security/air-sea/operations/locations/am-ops-
center (last visited April. 18, 2017).
                                         2
stopping multiple times to refuel and changing course headings and altitude

frequently—actions that increased both the cost of the flight and the wear-and-tear

on the plane. AMOC deemed the flight suspicious and alerted the Homeland

Security Investigations Unit (HSI), which also began to monitor the flight. HSI

contacted local authorities in Pennsylvania.

      During one refueling stop in Albuquerque, New Mexico, an AMOC

informant observed an Hispanic male (presumably Rosales) accompanying Nichols

as the sole passenger. The informant noted a large duffel bag in the plane and

observed that Nichols locked the plane during the brief stop. At a later refueling

stop in Oklahoma, an AMOC informant observed the plane taxi backwards down

the runway, leading the informant to conclude that the pilot was inexperienced. In

addition, AMOC informed HSI that, as the plane flew over Kentucky, the plane’s

transponder was turned off for three minutes, indicating an attempt to avoid

detection. After receiving this information from AMOC, HSI determined that

Nichols had previously been arrested in Philadelphia for drug possession and

carrying a concealed weapon.

      After the plane landed, Rosales and Nichols disembarked and left the airport

on foot. The men began walking together down the dark and quiet road outside the

airfield when they were approached by authorities. One local police officer


                                         3
initially approached them and, very shortly thereafter, two additional officers

arrived.

      During the conversation with the officers, Nichols reached inside his bag

and authorities observed a white plastic bag containing what appeared to be

marijuana. When asked about the plastic bag, both men attempted to flee.

Authorities intercepted and arrested the men and recovered four bricks of cocaine

from their bags. After receiving a Miranda warning, Rosales provided a statement

admitting that he had assisted Nichols in transporting cocaine from California to

Pennsylvania. Rosales and Nichols were later indicted for possession and

conspiracy to possess with intent to distribute 500 grams or more of cocaine. 21

U.S.C. §§ 841(a)(1), 846.

      Rosales moved to suppress both the physical evidence and his statement,

arguing that authorities lacked reasonable suspicion to make the initial

investigatory stop after the plane landed. The District Court held a hearing and, by

order entered October 8, 2015, denied the motion.

      Rosales pleaded guilty but preserved his right to appeal the suppression

ruling. He was later sentenced to 60 months’ imprisonment. Nichols also pleaded

guilty and was sentenced to 36 months’ imprisonment. He did not appeal.




                                          4
                                          II.

      The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction pursuant to 28 U.S.C. § 1291. “We review the District Court’s denial

of a motion to suppress for clear error as to the underlying factual determinations

but exercise plenary review over the District Court’s application of law to those

facts.” United States v. Stabile, 633 F.3d 219, 230 (3d Cir. 2011). We therefore

conduct a plenary review of whether a seizure is supported by reasonable

suspicion. United States v. Lowe, 791 F.3d 424, 427 (3d Cir. 2015).

      Where, as here, authorities conduct a brief investigatory stop without a

warrant, the seizure is permissible under the Fourth Amendment if the officers

acted with “reasonable, articulable suspicion that criminal activity is afoot.”

Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing Terry v. Ohio, 392 U.S. 1, 30

(1968)). Reasonable suspicion is a less demanding standard than probable cause,

but requires at least a minimal level of objective justification; the officer “must be

able to articulate more than an ‘inchoate and unparticularized suspicion or

“hunch”’ of criminal activity.” Wardlow, 528 U.S. at 123-24 (citing Terry, 392

U.S. at 27). Because the concept of reasonable suspicion cannot be reduced to a

“neat set of legal rules,” we must consider the totality of the circumstances. United

States v. Sokolow, 490 U.S. 1, 7-8 (1989) (citation omitted). Even where each fact

being considered may not itself be inconsistent with innocent travel, a set of facts
                                           5
taken together may give rise to reasonable suspicion. Id. at 9. The inquiry is not

whether the conduct is innocent or guilty, but the degree of suspicion that attaches

to particular types of non-criminal acts. Id. at 10.

                                          III.

      The District Court determined that, for Fourth Amendment purposes, the

men were stopped when the first officer approached Rosales and Nichols on the

road outside the airfield. Rosales does not dispute that determination. Rosales

claims the District Court erroneously concluded that the circumstances gave rise to

reasonable suspicion for the stop. He contends the flight activities observed by

AMOC and HSI were not inherently suspicious and could have been viewed as

activities of a hobbyist or an inexperienced small-plane pilot. The stop, he argues,

was based on no more than mere speculation that criminal activity was afoot and

was not justified by reasonable, articulable facts indicating Rosales was engaged in

criminal activity. We disagree.

      The facts presented, taken together, are sufficient to give rise to objectively

justifiable suspicion—far more than a mere “hunch”—of criminal activity, for a

number of reasons. First, the officers who stopped Nichols and Rosales had the

benefit of AMOC’s input in deeming the small plane’s flight suspicious. We have

held that officers may draw on their specialized training to make inferences about

the information available to them. United States v. Thompson, 772 F.3d 752, 758
                                           6
(3d Cir. 2014). AMOC flagged the flight based on a number of articulated facts,

including knowledge of “source” and “destination” cities for drugs, an uncommon

flight pattern (frequent stops and changes in course headings and altitude), and

unusual behavior reported by on-the-ground AMOC informants (locking the plane

during a brief refueling, taxiing backward down a runway).

      Second, unusual means of travel or strange behavior while travelling, even if

legal, may give rise to reasonable suspicion, see Sokolow, 490 U.S. at 8-10, as may

an unusual time and location of the stop, see Michigan v. Long, 463 U.S. 1032,

1050 (1983), and the stopped individual’s criminal history, see United States v.

Mathurin, 561 F.3d 170, 176-77 (3d Cir. 2009). Nichols and Rosales engaged in

unusual means of travel (an overnight cross-country flight in a small plane that

made frequent stops and altitude changes), engaged in apparent efforts to attempt

evasion (turning off the plane’s transponder and departing the airport on foot),

arrived at an unusual time and location (in a pre-dawn hour at a deserted rural

airport), and Nichols had a criminal history (including a drug arrest).

      Finally, reasonable suspicion as to one individual may “taint” his associate,

where the criminal activity is contemporaneous with the association or where the

nature of the activity is such that it could not normally be carried out without the

knowledge of all present. See United States v. Martinez-Molina, 64 F.3d 719, 727

(1st Cir. 1995). Rosales was Nichols’s sole passenger for a lengthy overnight
                                           7
cross-country flight in a small airplane; he was present for the plane’s numerous

stops, including the stop during which Nichols locked the plane for a brief

refueling; and he accompanied Nichols by departing a deserted airport on foot

down a desolate rural road.

      These circumstances, considered together, are sufficient to give rise to

reasonable suspicion that criminal activity was afoot and that Rosales was involved

in it. Cf. Ybarra v. Illinois, 444 US. 85, 91 (1979) (“[A] person’s mere propinquity

to others independently suspected of criminal activity does not, without more, give

rise to probable cause to search that person.”). While Rosales is correct that the

flight could have been that of a hobbyist and that some of the details observed by

AMOC and HSI could be attributed to inexperience rather than criminal activity,

an alternative innocent explanation does not undermine our conclusion. See

Sokolow, 490 U.S. at 9. Viewing the sum of the circumstances, it is apparent that

the authorities relied upon articulable, objective facts giving rise to reasonable

suspicion of criminal activity sufficient to stop Rosales.2


2
 The District Court determined that the Terry stop occurred when the first officer
approached Rosales and Nichols. The Government argues that we should conclude
that the seizure occurred about one minute later, when the two additional officers
arrived, and that we should therefore consider one additional fact in support of
reasonable suspicion (specifically, a false statement by Nichols about the length of
the flight, which he made to the first officer). Rosales responds that the record is
unclear as to the precise timing of the false statement and that it was not made
before he and Nichols were seized in any event. Because inclusion of this fact
                                           8
                                        IV.

      Because authorities had reasonable suspicion to conduct a Terry stop,

Rosales has not demonstrated that the District Court erred in denying his motion to

suppress. The District Court’s order therefore will be affirmed and the judgment

of conviction will stand.




would not change the outcome of the appeal, we see no need to act on the
Government’s suggestion to more closely consider the precise timing of the stop or
of Nichols’s false statement.
                                         9